Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-10, 13-15, 20, 22-27, 30 and 31 are presented for examination.
Applicants’ information disclosure statement filed September 21, 2021 has been received and entered.
Applicants’ amendment and response filed February 23, 2022 have been received and entered.
Accordingly, the rejection made under provisional obviousness-type double patenting over claims 1-9 of copending Application No. 16/617,463 (reference application) as set forth in the previous Office action dated August 23, 2021 at pages 2-4 as applied to claims 1-3, 5-9 and 15 is hereby WITHDRAWN due to applicants’ remarks and the copending application treats congenital diarrhea disorder (CDD) and the present application treats short bowel syndrome (SBS) and secondary diarrhea associated therewith.  Note the these are two different disorders.
 Accordingly, the rejection made under 35 USC 102(a)(2) as being anticipated by WO 2011/044167 A1, hereby known as Verkman et al. as set forth in the previous Office action dated August 23, 2021 at pages 4-5 as applied to claims 1, 3 and 10 is hereby WITHDRAWN due to applicants’ remarks and the prior art does not teach the active agents are used to treat short bowel syndrome (SBS) and secondary diarrhea associated therewith not caused by bacterial, viral and protozoal pathogens.
Accordingly, the rejection made under 35 USC 102(a)(2) as being anticipated by US 2014/0011869 A1, hereby known as Rozhon et al. of PTO-1449 as set forth in the previous Office action dated August 23, 2021 at pages 5-6 as applied to claims 1, 5 and 6 is hereby WITHDRAWN due to applicants’ remarks and the prior art does not teach the active agents are used to treat short bowel syndrome (SBS) and secondary diarrhea associated therewith.
Accordingly, the rejection made under 35 USC 103 as being unpatentable over WO 2011/044167 A1, hereby known as Verkman et al. or US 2014/0011869 A1, hereby known as Rohan et al. of PTO-1449 in view of Parrish, PRACTICAL GASTROENTEROLOGY, pages 67-104, 106 (September 2005) of PTO-1449 as set forth in the previous Office action dated August 23, 2021 at pages 6-9as applied to claims 1-3, 5-7, 10, 13-15 and 20 is hereby WITHDRAWN due to applicants’ remarks.
Claims 22-27, 30 and 31 are withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1.142(b)).
Allowable Subject Matter
Claims 1-3, 5-10, 13-15 and 20 are allowable.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Non-elected claims 22-27, 30 and 31 remain active in the present application.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629